Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (U.S. Patent 3,768,518) in view of Strauss et al. (U.S. Patent 7,533,695), hereinafter “Strauss”.
In regards to claim 1, Roth discloses multi-function valve (82), comprising: a housing (84) having an internal bore (86) therein; a spool valve (108) positioned in the internal bore (86), the spool valve (108) configured to seal and direct a flow of compressed air inlet fluid and exhaust; and a spring (120) operably connected to the spool valve (108), the spring (120) biasing the spool valve (108) in a normally open exhausting position.
Roth does not specifically disclose a check valve positioned in the internal bore at an anterior end of the spool valve. However, Strauss teaches a supply and exhaust valve wherein a spool (37) includes an interior check valve (47).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the spool valve of Roth to include a check valve to prevent pressure surges from the working port being transmitted to the pressure supply circuit as taught by Strauss (col. 8, lines 56-63).
It is the office’s position that the valve illustrated by Strauss is located at an anterior end at least to the same extent illustrated by applicant. Further, the inclusion of the check valve will prevent contaminates from flowing through an exit of the spool valve at least to the same extent as applicant’s invention.
The office further notes that the inclusion of material worked upon (i.e. compressed air) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
In regards to claim 3, Roth discloses a supply inlet (88) connected to the housing (84); a vent (107) connected to the housing (84); and a pilot inlet (126) connected to the housing (84).
In regards to claim 5, the spool valve (108) includes a first end (114) and an opposing second end (112), the first end (114) having an area greater than an area of the second end (112).
In regards to claim 6, Roth discloses that the position of the spring may be changed (col. 5, lines 57-61). 
Roth does not explicitly disclose that the spring biases the second end of the spool valve. However, Strauss teaches a supply and exhaust valve wherein a spool (37) is biased at an end face (37a) by a spring (33).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the valve of Roth such that the spring was located between elements 112 and 104 of Roth as taught by Strauss as the simple substitution of one known arrangement for another to obtain predictable results. 
In regards to claim 7 pilot fluid is supplied to the first end (114) of the spool valve (108) to move the spool valve (108) to an actuated state.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (U.S. Patent 3,768,518) in view of Strauss et al. (U.S. Patent 7,533,695), hereinafter “Strauss” and further in view of Krech et al. (U.S. Publication 2016/0319812), hereinafter “Krech”.
Roth, as modified, discloses all of the elements as discussed above.
While Roth does disclose a control valve, Roth does not specifically disclose that the valve is mounted in or on top of a well pump.
Krech teaches a control valve (24) mounted in or on top of a well pump (22). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have mounted the control valve of Roth in or on top of a well pump to provide control to a pump as taught by Krech (para. [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753